DETAILED ACTION
	The current Office Action is in response to the papers submitted 12/11/2020.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that the second size is maintained larger than the first size by dynamically changing the mapped relationship between the host-dedicated memory region and the virtual memory region.  The specification fails to provide sufficient support for the limitations.  Multiple locations in the specification disclose the process of providing a virtual memory region to a host where the virtual memory region size is larger than a host-dedicated memory region.  The mapping of the virtual memory region to the host-dedicated memory region changes overtime according to figure 10 and supporting paragraphs 0080 – 0083.  This shows the mapping is dynamic and changes overtime.  However, this does not support the idea that the size of the virtual memory region being larger than the host-dedicated memory region is actually maintained by such mapping.  The cited figures and paragraph just shows a virtual area that is larger than a physical area and at different times different sections of the virtual area are mapped to different areas of the physical areas.  There is no indication how the mapping is used to actually maintain the size of the virtual area to be larger than the physical area.  The mapping allows the system to provide a larger virtual area to the host compared to the actual physical area but the mapping does not maintain the size comparison.  The mappings is just a method used to allow the how to access a larger 
Claim 1 recites the storage device that contains a first and second memory device, the storage device provides a virtual memory region, and if the virtual memory region is occupied with data then the virtual memory region is flushed to the second memory device.  The specification discloses the process of flushing data from the first memory device to the second memory device as recited in paragraphs 0043 and 0073.  There is no specific mention of flushing a virtual memory region.  What is flushed is the data stored at a physical address, the virtual memory region stays the same and is not flushed or moved as claimed.
Paragraphs 0095 – 0097 along with figure 12 discloses that flushing occurs when a flushing unit has completed all write operation where the claim says when the virtual region is occupied with data then the flushing operations is performed.  Paragraph 0095 specifically mentions that the write operation with regard to real address 1 and 2 is complete.  According to the claim once the write to real address 1 is complete the virtual memory region that contains real address 1 should have been flushed.  However, paragraph 0096 discloses that the flushing only happens once the write is complete for all real addresses 1, 2, and 3.  
Claim 1 discloses the storage device provides the virtual memory region and then flushing the virtual memory region to the second memory device.  The specification discloses the flushing is for data from a first memory device to a second memory device.  There is no indication that the virtual memory region only is mapped to the first memory device.  According to the claims the virtual memory region is for the storage device where the storage device includes a first and second memory device.  There is no explanation as to how a virtual memory region mapped to a second memory region could be flushed to the second memory region when the second memory region is occupied with data.  The claims cover a process that is not supported by the specification.  
Claims 16 and 20 contain the same limitations as claim 1.  Claims 16 and 20 are rejected on the same basis as claim 1.  
Claims 2 – 15 and 17 – 19 are rejected for being dependent on a rejected base claim.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 16, and 20 disclose maintaining a size of a virtual memory region larger than the size of a host-dedicated memory region, flushing a virtual memory region to a second memory device where the virtual memory device is part of a storage device that contains the second memory device, and the flushing happens when the virtual memory region is occupied with data.  The specification on the other hand discloses using a mapping table to allowing a larger virtual memory region to be mapped to a smaller physical memory region as disclosed in figure 10 and associated paragraphs 0079 – 0083.  The specification also discloses flushing data stored in physical memory from a first memory region to a second memory region in paragraphs 0043 and 0073.  The specification further discloses in paragraph 0096 that the flushing happens when an entire flushing unit is occupied with data not when there is data in the virtual memory region as claimed.  This fails certain tests of the In Re Wands, 858 F.2d 731,737, 8USPQ2d 1400, 1404 tests of undue experimentation as listed and described below.
Breadth Of The Claims:
The breadth of the claims cover a processes that are not disclosed in the original specification.  There is no indication how the size of the virtual memory region is maintained as being larger than the size of the host-dedicated memory region.  Figure 10 shows how a larger virtual memory region is mapped to the host-dedicated memory region over time to allow the host to access the entire virtual memory region.  This fails though to show how the actual size of the virtual memory region is maintained by the original mapping or the updated changed mapping.  The mapping allows the use of the larger virtual memory region but fails to indicate how the size of the virtual memory region is actually maintained as claimed.  
The flushing is specifically disclosed in the specification as transferring data from a first memory device to a second memory device.  There is no mention of transferring a virtual memory region and it is unclear what that actually means.  If the meaning of such a limitation is that the data in the virtual memory region is transferred it is suggested to change the wording of the claims accordingly.  The limitation of transferring the virtual memory region can be read as changing the mapping so the virtual memory region is mapped to the claimed second memory device.  It is unclear what the claimed limitations means since the same limitation is not disclosed in the specification.  
Along these lines it is unclear how this process of flushing the data or the virtual memory region mapping would occur when the virtual memory region could include the second memory device at the start.  According to the claims the storage device, which is comprised of a first and second memory device, provides a virtual memory region.  This shows the virtual memory region could be mapped to the entire storage device include the first and second memory devices.  When this is the case it is unclear how data in the second memory device can be flushed to the second memory device since the data is in the second memory device already.  
The claims also disclose that the flushing occurs when the virtual memory region is occupied with data.  This shows that anytime there is data written to the virtual memory region that the data is then flushed to the second memory device.  There is no indication of waiting for a certain amount of data to be written, just that when data is written it is then flushed to the second memory device.  There are multiple points in the specification that indicate that is not how the invention is meant to work.  For example, paragraph 0096 discloses that only when a full flushing unit of data is stored that a flushing operation occurs.  This goes against what the claim discloses.  According to the specification a set amount of data needs to occupy the flushing unit before the data is flushed not just any amount as claimed. 
The storage device in the claim is comprised of a first and second memory device.  The storage device also provides a virtual memory region to the host.  This shows the claim covers the virtual memory region being mapped to the entire storage device.  It is unclear how the flushing to the second memory device from the virtual memory region can occur when the second memory device is part of the virtual memory region.  Flushing indicates a transfer of data and if the data is in the second memory device already there would be no transfer of the data to the second memory device.  
The Nature Of The Invention:
The claims are based on the idea of maintaining a larger size of one memory region compared to another memory region by changing a mapping relationship.  There is no indication how the size of one memory region is maintained to be larger based on the mapping relationship.  The original disclosure details how the mapping allows the larger virtual memory region to be mapped to the smaller physical memory region.  This does not teach though how the size of the virtual memory region is actually maintained larger than the other memory region as claimed.  The claims indicate that the mapping somehow is used to maintain the size and there is no support for such a teaching in the original disclosure.
The State Of The Prior Art:
The prior art teaches multiple examples of a virtual memory region being larger than a physical memory region and the use of mapping tables to allow a host to access the larger virtual memory region.  There is a lack of support though of how the mapping itself is actually used to maintain the virtual memory region larger than the other memory region.  The mappings allows the use of the larger memory region but does not actually make the one memory region larger than the other.  
The prior art also teaches multiple examples of flushing data from one memory device to another memory device.  As disclosed above, the flushing in the claims covers the process of flushing data from one memory device to the same memory device.  The prior art does not support such a teaching since flushing to the second memory device would indicate that data was not in the second memory device before the flushing.  When the second memory device is part of the virtual memory region it is unclear how anything could be flushed from the virtual memory region to the second memory region.
The Level Of One Of Ordinary Skill:
One of ordinary skill would not understand how the action of updating mapping relationships between memory regions would be used in maintaining that one memory region is larger than another memory region.  The changing of the mapping relationships merely uses the mapping information provided.  It would appear another process or device would maintain the size of the mapping information.  The changing of the mapping relationships would be based on the given mapping information provided, be it larger or smaller, from the other process.  The actual change of a mapping relationship between two memory regions would not actual change the size of either memory region.
One of ordinary skill would know exactly what is meant by flushing the virtual memory region to the second memory device based on the original disclosure.  The flushing is happening between a first memory device and a second memory device and what is flushed is the actual data in the first memory device.  The claims cover flushing a virtual memory region.  It is not clear if this is meant to mean that data associated with the virtual memory region or the association of the virtual memory region to a physical memory region.  The original disclosure mentions the use of flushing data from flushing units.  It is unclear if each flushing unit is meant to be a virtual memory region or if multiple flushing units comprise a virtual memory region.   
The Level Of Predictability In The Art:
Based on the reasons above, it would not be predicted in the art that changing a mapping relationship between two memory regions would maintain the size of the memory regions.  It would also not be predicted that a flushing operation, as known in the art, would be expected to flush data from a source location to a destination location where the source and destination are the same.  
The Amount Of Direction Provided By The Inventor:
There is no specific mention of how the size of one memory region is actually maintained to be larger than another memory region in the original disclosure by changing a mapping relationship between the memory regions.  What is provided is how the larger virtual memory region is provided to the host through the dynamic mapping as disclosed in paragraph 0083.  There is no indication as to how the size of the virtual memory region is actually maintained by the mapping as claimed.  
There is a lack of direction as to how the virtual memory region is flushed to the second memory region.  It is unclear if this means the underlying data stored in the physical memory region mapped to the virtual memory region.  A virtual memory region is an abstract concept where data is not actually stored.  Data is actually stored in physical memory mapped/associated with the virtual memory region.  There is also a lack of direction explaining how data is flushed to a second memory device when the virtual memory region is associated with the second memory region as discussed above.  
The Existence Of Working Examples:
There is a lack of working examples in the prior art that support the process of changing mapping relations between two memory regions to maintain one memory region larger than another memory region.  The changing of the mapping relationships between the memory regions is known in the art.  The changing is used to allow a larger virtual memory region to be provided to the host when the physical memory region is actually smaller than the virtual memory region.  This does not support the concept though of the changing mappings actually maintaining one region larger than the other.  The changing allows the host to access the larger region, not maintain the region as larger.
The Quantity Of Experimentation Needed To Make Or Use The Invention Based On The Content Of The Disclosure:
Due to the multiple reasons listed above, it would require an undo amount of experimentation to make or use the invention as claimed in light of the original disclosure.  There is no support in the original disclosure or prior art of changing mapping relations between memory regions actually maintaining one region larger than another.  
All remaining claims are rejected for being dependent on a rejected base claim.
For the purposes of Examination the amended limitations at the end of claims 1, 16, and 20 are being interpreted in light of the specification such that the dynamic mappings is used to allow the host to access the virtual memory region which is larger than the host-dedicated memory region and the flushing actually flushes the data stored in physical memory from one source storage medium to another destination storage medium.  

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “dynamically changing the mapped relationship” in lines 13 – 14.  A changing the mapped relationship would make the mapped relationship dynamic.  This makes the idea of dynamically changing the mapped relationship indefinite.  It is unclear how does the term dynamically alters the changing of the mapped relationship since both terms appear to mean the same thing with regard to mapping relationship, which is to say the mapping relationship is dynamic or changing. 
Claim 15 and 20 are rejected for the same reasons as claim 1 since they contain the same language rejected in claim 1.
All other claims are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 – 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Post et al. (Pub. No.: US 2015/0081998) referred to as Post.
Regarding claim 1, Post teaches a host device [110, Fig 1; The processing unit is part of a host]; and
a storage device [120, Fig 1] including a first memory device of a volatile type [126, Fig 1; RAM is a type of volatile memory] and a second memory device of a nonvolatile type [123, Fig 2],
wherein the first memory device [126, Fig 1] is accessed by the host device [110, Fig 1] through a memory-mapped input-output interface [260, Fig 2; 532, Fig 5; Paragraphs 0018 and 0038],
wherein the second memory device [123, Fig 2] is accessed by the host device [110, Fig 1] through a block accessible interface [250, Fig 3; Paragraphs 0018 – 0019 and 0037],
wherein the storage device [120, Fig 1] is configured to provide a virtual memory region [120, Fig 1; 522, Fig 5; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The whole memory system can be addressed by virtual/logical blocks making the virtual memory region cover the entire system memory] to the host device [110, Fig 1] such that a host-dedicated memory region [904 and 914, Fig 9A; The bytes accessed as a whole is a memory region currently dedicated to the host for the read operation] having a first size included in the first memory device [126, Fig 1; 260, Fig 2; 310, Fig 3; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The bytes accessed are of a size included in the overall size of the memory array] is mapped to the virtual memory region having a second size [120, Fig 1; 522, Fig 5; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The physical memory regions are mapped to the virtual/logical memory region of the storage device which is larger than the current physical region dedicated to the host for the access], and 
wherein the second size is maintained larger than the first size by dynamically changing the mapped relationship between the host-dedicated memory region and the virtual memory region [920, Fig 9B; Paragraph 0025; The use of logical address shows the mapping changes overtime which is the purpose of logical addressing and is known to occur in memory types in the system memory], and, if the virtual memory region is occupied with data, then flushing the virtual memory region to the second memory device [Paragraph 0028; During a block access request to the NVM the relevant data would be flushed to the RAM and then back to the NVM once completed where a memory-mapped access would not incur the flushing].
Regarding claim 15, Post teaches the host-dedicated memory region [904 and 914, Fig 9A; The bytes accessed as a whole is a memory region currently dedicated to the host for the read operation] includes a plurality of sub host-dedicated memory regions [904 and 914, Fig 9A; Each individual byte is a sub hot-dedicated memory region], the virtual memory region [123, Fig 1; 920, Fig 9B; Paragraphs 0034, 0036, 0038; NVM 123 is a memory region that is mapped by the virtual memory mapping scheme] includes a plurality of sub virtual memory regions [920, Fig 9B; Each LBA is a sub virtual memory region that is mapped to a multiple bytes in a block] respectively mapped to the plurality of sub host-dedicated memory regions [904 and 914, Fig 9A; Each individual byte is a sub hot-dedicated memory region], and each of the plurality of the sub virtual memory regions [920, Fig 9B; Each LBA is a sub virtual memory region that is mapped to a multiple bytes in a block] is provided exclusively to one of a plurality of applications [Paragraph 0019; Multiple applications are disclosed that user the memory mapping and block accesses.  A given mapping is assigned/provided to an application when the application accesses the memory] of the host device [110, Fig 1; The processing unit is part of a host].
Regarding claim 16, Post teaches a storage device [120, Fig 1] comprising:
a first memory device [126, Fig 1; RAM is a type of volatile memory] configured to be accessed by a host device [110, Fig 1; The processing unit is part of a host] through a memory-mapped input-output interface [260, Fig 2; 532, Fig 5; Paragraphs 0018 and 0038];
a second memory device [123, Fig 2] configured to be accessed by the host device [110, Fig 1] through a block accessible interface [250, Fig 3; Paragraphs 0018 – 0019 and 0037]; and
a virtual memory controller [532, Fig 5] configured to provide a virtual memory region [120, Fig 1; 522, Fig 5; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The whole memory system can be addressed by virtual/logical blocks making the virtual memory region cover the entire system memory] to the host device [110, Fig 1] such that a host-dedicated memory region [904 and 914, Fig 9A; The bytes accessed as a whole is a memory region currently dedicated to the host for the read operation] having a first size included in the first memory device [126, Fig 1; 260, Fig 2; 310, Fig 3; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The bytes accessed are of a size included in the overall size of the memory array] is mapped to the virtual memory region having a second size [120, Fig 1; 522, Fig 5; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The physical memory regions are mapped to the virtual/logical memory region of the storage device which is larger than the current physical region dedicated to the host for the access],
wherein the second size is maintained larger than the first size by dynamically changing the mapped relationship between the host-dedicated memory region and the virtual memory region [920, Fig 9B; Paragraph 0025; The use of logical address shows the mapping changes overtime which is the purpose of logical addressing and is known to occur in memory types in the system memory], and, if the virtual memory region is occupied with data, then flushing the virtual memory region to the second memory device [Paragraph 0028; During a block access request to the NVM the relevant data would be flushed to the RAM and then back to the NVM once completed where a memory-mapped access would not incur the flushing].
Regarding claim 20, Post teaches a method of operating an electronic system [100, Fig 1] including a host device [110, Fig 1; The processing unit is part of a host] and a storage device [120, Fig 1], the method comprising:
accessing, by the host device [110, Fig 1], a first memory device [126, Fig 1; RAM is a type of volatile memory] included in the storage device [120, Fig 1] through a memory-mapped input-output interface [260, Fig 2; 532, Fig 5; Paragraphs 0018 and 0038];
accessing, by the host device [110, Fig 1], a second memory device [123, Fig 2] included in the storage device [110, Fig 1] through a block accessible interface [250, Fig 3; Paragraphs 0018 – 0019 and 0037]; and
providing, by the storage device [120, Fig 1], a virtual memory region [120, Fig 1; 522, Fig 5; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The whole memory system can be addressed by virtual/logical blocks making the virtual memory region cover the entire system memory] to the host device [110, Fig 1] such that a host-dedicated memory region [904 and 914, Fig 9A; The bytes accessed as a whole is a memory region currently dedicated to the host for the read operation] having a first size included in the first memory device [126, Fig 1; 260, Fig 2; 310, Fig 3; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The bytes accessed are of a size included in the overall size of the memory array] is mapped to the virtual memory region having a second size [120, Fig 1; 522, Fig 5; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The physical memory regions are mapped to the virtual/logical memory region of the storage device which is larger than the current physical region dedicated to the host for the access],
wherein the second size is maintained larger than the first size by dynamically changing the mapped relationship between the host-dedicated memory region and the virtual memory region [920, Fig 9B; Paragraph 0025; The use of logical address shows the mapping changes overtime which is the purpose of logical addressing and is known to occur in memory types in the system memory], and, if the virtual memory region is occupied with data, then flushing the virtual memory region to the second memory device [Paragraph 0028; MPEP 2111.04(II); During a block access request to the NVM the relevant data would be flushed to the RAM and then back to the NVM once completed where a memory-mapped access would not incur the flushing.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the virtual memory region being occupied with data which is not required].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 3, 6 – 8, 10 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post et al. (Pub. No.: US 2015/0081998) referred to as Post as applied to claim 1 above, and further in view of Kim et al. (Pub. No.: US 2015/0046670) referred to as Kim.
With regard to claim 2, Post teaches the storage device [120, Fig 1] generates a mapping table [260, Fig 2; 310, Fig 3; 410, Fig 4; 532, Fig 5] including mapping relations between real addresses [270, Fig 2; 320, Fig 3; 421 – 423, Fig 4] of the host-dedicated memory region [904 and 914, Fig 9A; The bytes accessed as a whole is a memory region currently dedicated to the host for the read operation] and virtual addresses of the virtual memory region [123, Fig 1; 260, Fig 2; 310, Fig 3; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The memory map is a virtual memory region of multiple virtual addresses mapped to physical locations in the storage array].
However, Post may not specifically disclose the limitation of a dynamic mapping table and dynamically changing the mapping relations of the dynamic mapping table according to progression of an access operation by the host device with respect to the virtual memory region.
Kim discloses a dynamic mapping table [122, Fig 1] and dynamically changing the mapping relations [Fig 1; Fig 7 – 9; S140, Fig 12; Paragraph 0106] of the dynamic mapping table [122, Fig 1] according to progression of an access operation [Fig 12] by the host device [200, Fig 1] with respect to the virtual memory region [112-2, Fig 7].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim in Post, because it improves system performance by allowing for remapping and access to the memory when a desired usable logical space is not available by using the second logical address [Paragraphs 0115 and 0123].
With regard to claim 3, Post teaches the host device [110, Fig 1] generates mapping table [260, Fig 2] including logic block addresses [260, Fig 2; 310, Fig 3; 410, Fig 4] of a flushing memory region [123, Fig 1] having the second size [124, 126, 128, or 123, Fig 1; Each section of the system memory is comprised of multiple bytes and the second size is the total bytes in a given type of memory] included in the second memory device [123, Fig 2].
Kim discloses the host device [200, Fig 1] generating a static mapping table [222, Fig 1; Paragraphs 0010, 0075 – 0076] including mapping relations between the virtual addresses of the virtual memory region [112-1, Fig 1; 222, Fig 2; 112-1, Fig 5; Paragraphs 0008, 0015, 0021, 0031, and 0072] and logic block addresses [112-2, Fig 1; 222, Fig 2; 112-2, Fig 5; The mapping table maps a logical address to another logical address] of a flushing memory region [112, Fig 1], and provides the static mapping table [222, Fig 1; Paragraphs 0010, 0075 – 0076] to the storage device [120, Fig 1].
Regarding claim 6, Post teaches the storage device [120, Fig 1] supports nonvolatility of the virtual memory region such that all of data stored in the virtual memory region [123, Fig 1] are maintained even though power of the storage device is blocked [123, Fig 1; NVM is non-volatile memory].
Regarding claim 7, Post teaches the storage device [120, Fig 1] sets a persistent memory region [123, Fig 1].
Kim discloses a persistent memory region [240, Fig 1; Paragraph 0073] including a plurality of flushing units [M1, M2, and M3, Fig 5] with respect to the host-dedicated memory region [240, Fig 1] and performs a flushing operation [Fig. 5; Paragraph 0100; The write is a flush operation flushing data M1, M2, and M3 to storage 112] to store data of one flushing unit [M1, Fig 5] of the plurality of flushing units [M1, M2, and M3, Fig 5] in the second memory device [112, Fig 1; 112, Fig 5; Paragraph 0067] when a write operation with respect to the one flushing unit [M1, Fig 5] is completed [Paragraph 0100; The write of M1 to 112 is performed after a previous write of the M1 data into 240 is completed].
With regard to claim 8, Post teaches the host device [120, Fig 1] performs an appending write operation [706, Fig 7] to store data in the virtual memory region [123, Fig 1; 260, Fig 2; 310, Fig 3; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The memory map is a virtual memory region of multiple virtual addresses mapped to physical locations in the storage array] with increasing the virtual addresses that are sequentially increased.
Kim teaches performing an appending write operation to store data in a virtual memory region [112-1 or 112-2, Figs 1, 5, 7, and 9] with increasing virtual addresses that are sequentially increased [Figs Paragraphs 0027, 0075 – 0076, 0088; As data is written to the memory the data is stored in associated virtual regions which have sequentially increasing virtual addresses].
With regard to claim 10, Post teaches the storage device [120, Fig 1] generates a table [260, Fig 2] including mapping relations between units [260, The logical address used in the memory map is the unit] and the real addresses [270, Fig 2; 320, Fig 3; 421 – 423, Fig 4; The logical mapping information is mapped to the actual physical memory] at which the appending write operation [706, Fig 7] has been performed and performs an operation [914, Fig 9A] based on the table [260, Fig 2; The read or write is performed based on the mapping information in the MMAP table in 260].
Kim discloses generating a flushing state table [122, Fig 1] including mapping relations between the plurality of flushing units [M1, M2, and M3, Fig 5] and the real addresses [112, Figs 1 and 5] at which the appending write operation [Fig. 5 Paragraph 0100; The write operations appends the data M1, M2, and M3 to the 112] has been performed and performs the flushing operation [Fig. 5; Paragraph 0100; The write is a flush operation flushing data M1, M2, and M3 to storage 112] based on the flushing state table [122, Fig 1; Paragraphs 0068 – 0069, 0106; The mapping in 122 directs the M1, M2, and M3 data to corresponding physical locations in memory].
With regard to claim 11, Post teaches the host device [110, Fig 1; The processing unit is part of a host] performs a random write operation to store data in the virtual memory region [123, Fig 1] regardless of a sequential order of the virtual addresses [260, Fig 2; Paragraph 0025; Flash memory is memory that is randomly accessible regardless of the order of virtual addresses].
With regard to claim 12, Post teaches the dynamic mapping table [260, Fig 2; 310, Fig 3; 410, Fig 4] further includes write order information indicating an order of the real addresses at which the random write operation [260, Fig 2; Paragraphs 0025; Flash memory is memory that is randomly accessible regardless of the order of virtual addresses] has been performed [Paragraphs 0031 – 0034; The physical addresses themselves are write order information.  Any two or more physical addresses in a mapper table indicate the order of the physical address in the memory with respect to each other].
With regard claim 13, Post teaches wherein the storage device [120, Fig 1] generates a table [260, Fig 2] including the write order information [Paragraphs 0031 – 0034; The physical addresses themselves are write order information] and mapping relations between the units [260, The logical address used in the memory map is the unit] and the real addresses [270, Fig 2; 320, Fig 3; 421 – 423, Fig 4; The logical mapping information is mapped to the actual physical memory] at which the random write operation [260, Fig 2; Paragraph 0025; Flash memory is memory that is randomly accessible regardless of the order of virtual addresses] has been performed.
Kim discloses generating a flushing state table [122, Fig 1] including mapping relations [112-1 and 112-2, Fig 5] between the plurality of flushing units [M1, M2, and M3, Fig 5] and the real addresses [112, Fig 5] at which the random write operation [Paragraphs 0025] has been performed and performs the flushing operation [Fig. 5; Paragraph 0100; The write is a flush operation flushing data M1, M2, and M3 to storage 112] based on the flushing state table [122, Fig 1; Fig 5; Paragraph 0100; The flushing of M1, M2, and M3 from memory 240 to memory 112 is based on the mapping table 112].

Claims 4 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post et al. (Pub. No.: US 2015/0081998) referred to as Post in view of Kim et al. (Pub. No.: US 2015/0046670) referred to as Kim as applied to claim 3 above, and further in view of Nakata (Pub. No.: US 2013/0086308) referred to as Nakata.
With regard to claim 4, Post teaches a storage device [120, Fig 1] including a first memory device of a volatile type [126, Fig 1; RAM is a type of volatile memory] and a second memory device of a nonvolatile type [123, Fig 2].
Kim discloses the static mapping table [222, Fig 1; Paragraphs 0010, 0075 – 0076] including mapping relations between the virtual addresses of the virtual memory region [112-1, Fig 1; 222, Fig 2; 112-1, Fig 5; Paragraphs 0008, 0015, 0021, 0031, and 0072] and logic block addresses [112-2, Fig 1; 222, Fig 2; 112-2, Fig 5; The mapping table maps a logical address to another logical address].
However, Post in view of Kim may not specifically disclose mapping information includes occupation state information indicating whether data are stored at each logic block address that is mapped to a corresponding virtual address.
Nakata discloses mapping information includes occupation state information [31, Fig 5] indicating whether data are stored at each logic block address that is mapped to a corresponding virtual address [Paragraphs 0050 – 0052]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nakata in Post in view of Kim, because it helps in the process of making sure a correct version of data is accessed [Paragraphs 0012 – 0013, 0054 – 0057].
With regard to claim 5, Post teaches when a first virtual address is accessed [260, Fig 2; 920, Fig 9B; The memory-mapped addresses and LBA shows the use of virtual addresses that are accessed], the storage device [120, Fig 1] determines a loading operation to store data of a first logic block address to a first real address mapped to a first virtual address [914, Fig 9A; Data of a logic block address in the write address is stored in a real address mapped to virtual address in the memory-mapped table].
Kim discloses a first logic block address mapped to the first virtual address and writing to a first real address mapped to the first virtual address [222, Fig 2; Fig 3; Fig 5].
Nakata discloses the storage device [2, Fig 1] determines based on the occupation state information [31, Fig 5; S13, Fig 9] whether to perform a loading operation to store data of a first logic block address [Fig 5] to a first real address [S14, Fig 9] mapped to the first virtual address [32, Fig 8; Fig 9; Fig 11; Paragraphs 0057 and 0090 – 0095; Data is stored to the real physical address based on if data is in the copy destination location which is mapped to a logical address]. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post et al. (Pub. No.: US 2015/0081998) referred to as Post in view of Kim et al. (Pub. No.: US 2015/0046670) referred to as Kim as applied to claim 8 above, and further in view of Mitkar et al. (Pub. No.: US 2017/0097770) referred to as Mitkar.
With regard to claim 9, Post teaches the storage device [120, Fig 1] increases a position, corresponding to a start position of the persistent memory region [123, Fig 1; Fig 2; The left most block of item 270], by a size of each unit [904 and 914, Fig 9A; The individual byte addresses that are accessed are the units] starting from a start address of the host-dedicated memory region [904 and 914, Fig 9A; The bytes accessed as a whole is a memory region currently dedicated to the host for the read operation] whenever an operation with respect to each unit [904 and 914, Fig 9A; The individual byte addresses that are accessed are the units] is completed [Fig 2; 914, Fig 9A; Each time a write is performed to addresses using the memory-mapped logical address, each write will increase or decrease the unit position along 260 depending on the current write address and the previous address].
Kim discloses sequentially increases a flushing position [M1, M2, and M3, corresponding to a start position of the persistent memory region, by a flushing size of each flushing unit starting from a start address of the host-dedicated memory region whenever the flushing operation with respect to each flushing unit is completed [Fig 5; Paragraph 0100; The write of data from the main memory in the sequential order of M1, M2, and M3 increases the logical position in 112-1 from starting position 101 to 103 by the flushing size of each logical area]. 
However, Post in view of Kim may not specifically disclose the limitation of returning the flushing position to the start address of the host-dedicated memory region when the flushing position reaches a last address of the host-dedicated memory region.
Mitkar discloses returning the flushing position to the start address of the host-dedicated memory region when the flushing position reaches a last address of the host-dedicated memory region [312, Fig 3; Paragraphs 0031, 0292, 0301, and 0321].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mitkar in Post in view of Kim, because it overwrites oldest data first thereby avoiding overwriting the same area multiple times causing memory to fail prematurely due to high wear [Paragraphs 0009, 0292, 0031 and 0301].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post et al. (Pub. No.: US 2015/0081998) referred to as Post in view of Kim et al. (Pub. No.: US 2015/0046670) referred to as Kim as applied to claim 7 above, and further in view of Kelly et al. (Pub. No.: US 2018/0107596) referred to as Kelly.
With regard to claim 14, Post teaches the storage device [120, Fig 1].
Kim discloses a plurality of flushing units [M1, M2, and M3, Fig 5] with respect to the host-dedicated memory region [240, Fig 1] and performs a flushing operation [Fig. 5; Paragraph 0100; The write is a flush operation flushing data M1, M2, and M3 to storage 112] to store data of one flushing unit [M1, Fig 5] of the plurality of flushing units [M1, M2, and M3, Fig 5] in the second memory device [112, Fig 1; 112, Fig 5; Paragraph 0067].
However, Post in view of Kim may not specifically disclose the limitations of an auxiliary power supply device configured to provide power to the storage device when an interrupt occurs in an input power provided to the storage device and wherein a flushing size of each of the plurality of flushing units is determined within a power supply capacity of the auxiliary power supply device.
Kelly discloses an auxiliary power supply device [128, Fig 2A] configured to provide power to the storage device [113, Fig 2A] when an interrupt occurs in an input power [115, Fig 2A] provided to the storage device [113, Fig 2A; Paragraph 0017] and wherein a flushing size of each of the plurality of flushing units is determined within a power supply capacity [Paragraph 0021; The size and number of flushing units is that are maintained in the volatile memory are based on the capacity of the battery] of the auxiliary power supply device [128, Fig 2A].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kelly in Post in view of Kim, because it provides a way to prevent data lose in volatile memory due to a power loss to the volatile memory [Paragraphs 0004 – 0007].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post et al. (Pub. No.: US 2015/0081998) referred to as Post as applied to claim 16 above, and further in view of Kim et al. (Pub. No.: US 2015/0046670) referred to as Kim.
With regard to claim 17, Post teaches the virtual memory controller [532, Fig 5] includes a mapping manager [540, Fig 5; Paragraph 0037] configured to generate a mapping table [260, Fig 2; 310, Fig 3; 410, Fig 4; 532, Fig 5] including mapping relations between real addresses [270, Fig 2; 320, Fig 3; 421 – 423, Fig 4] of the host-dedicated memory region [904 and 914, Fig 9A; The bytes accessed as a whole is a memory region currently dedicated to the host for the read operation] and virtual addresses of the virtual memory region [123, Fig 1; 260, Fig 2; 310, Fig 3; 920, Fig 9B; Paragraphs 0034, 0036, 0038; The memory map is a virtual memory region of multiple virtual addresses mapped to physical locations in the storage array].
However, Post may not specifically disclose the limitation of a dynamic mapping table and dynamically changing the mapping relations of the dynamic mapping table according to progression of an access operation by the host device with respect to the virtual memory region.
Kim discloses a dynamic mapping table [122, Fig 1] and dynamically changing the mapping relations [Fig 1; Fig 7 – 9; S140, Fig 12; Paragraph 0106] of the dynamic mapping table [122, Fig 1] according to progression of an access operation [Fig 12] by the host device [200, Fig 1] with respect to the virtual memory region [112-2, Fig 7].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim in Post, because it improves system performance by allowing for remapping and access to the memory when a desired usable logical space is not available by using the second logical address [Paragraphs 0115 and 0123].

Claim 18 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post et al. (Pub. No.: US 2015/0081998) referred to as Post in view of Kim et al. (Pub. No.: US 2015/0046670) referred to as Kim as applied to claim 17 above, and further in view of Nakata (Pub. No.: US 2013/0086308) referred to as Nakata.
With regard to claim 18, Post teaches the virtual memory controller [532, Fig 5] further includes an internal transfer manager configured to control a data transfer [542, Fig 5] and generates mapping table [260, Fig 2] including logic block addresses [260, Fig 2; 310, Fig 3; 410, Fig 4] of a flushing memory region [123, Fig 1] having the second size [124, 126, 128, or 123, Fig 1; Each section of the system memory is comprised of multiple bytes and the second size is the total bytes in a given type of memory] included in the second memory device [123, Fig 2].
Kim discloses virtual memory controller [2200, Fig 16] including a manager [1210, Fig 15] configured to control a data transfer between a first memory device [240, Fig 1] and the second memory device [100, Fig 1] based on the dynamic mapping table [122, Fig 1] and a static mapping table [222, Fig 1; Paragraphs 0010, 0075 – 0076] including mapping relations between the virtual addresses of the virtual memory region [112-1, Fig 1; 222, Fig 2; 112-1, Fig 5; Paragraphs 0008, 0015, 0021, 0031, and 0072] and logic block addresses [112-2, Fig 1; 222, Fig 2; 112-2, Fig 5; The mapping table maps a logical address to another logical address], and
the virtual memory controller provides the static mapping table [222, Fig 1; Paragraphs 0010, 0075 – 0076] to the storage device [120, Fig 1].
However, Post in view of Kim may not specifically disclose mapping information includes occupation state information indicating whether data are stored at each logic block address that is mapped to a corresponding virtual address.
Nakata discloses mapping information includes occupation state information [31, Fig 5] indicating whether data are stored at each logic block address that is mapped to a corresponding virtual address [Paragraphs 0050 – 0052]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nakata in Post in view of Kim, because it helps in the process of making sure a correct version of data is accessed [Paragraphs 0012 – 0013, 0054 – 0057].
With regard to claim 19, Post teaches the internal transfer manager [542, Fig 5] sets a persistent memory region [123, Fig 1].
Kim discloses a persistent memory region [240, Fig 1; Paragraph 0073] including a plurality of flushing units [M1, M2, and M3, Fig 5] with respect to the host-dedicated memory region [240, Fig 1] and performs a flushing operation [Fig. 5; Paragraph 0100; The write is a flush operation flushing data M1, M2, and M3 to storage 112] to store data of one flushing unit [M1, Fig 5] of the plurality of flushing units [M1, M2, and M3, Fig 5] in the second memory device [112, Fig 1; 112, Fig 5; Paragraph 0067] when a write operation with respect to the one flushing unit [M1, Fig 5] is completed [Paragraph 0100; The write of M1 to 112 is performed after a previous write of the M1 data into 240 is completed].
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
The Applicant argues on page 10 that paragraphs 0035 – 0037 provides support for the amendments.  Paragraph 0035 discloses that using the dynamic mapping table a virtual memory region that is larger than the host-dedicated memory region can be provided to the to the host.  Paragraph 0036 discloses a static mapping table.  Paragraph 0037 discloses data in flushing units of the host-dedicated memory region is flushed to the second memory device.  These paragraphs do not provide support for the claimed limitations of the dynamically changing mapping relationship maintaining the virtual memory region to be larger than the host-dedicated memory region and flushing data from the virtual memory region to the second memory region when the virtual memory region stores data.  Paragraphs 0035 – 0037 are related to the claim language but the claim language details are different then what is disclosed in paragraphs 0035 – 0037 and as discussed above.
The Applicant argues on pages 12 that Post fails to teach the host-dedicated memory region being included in a volatile memory device.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Applicant’s arguments are moot in view of the updated grounds of rejection.  The amendments have changed the scope of the claims requiring further search and consideration of the prior art.  The updated grounds of rejection are a result of the further search and consideration of the prior art.
The Applicant argues on page 12 that Post fails to teach claim 1 since the non-volatile memory in Post is accessed through a block or memory-mapped interface where the claim requires the volatile memory to be accessed through a memory-mapped interface and the non-volatile memory to be accessed through a block interface.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
 Post shows in figures 2 and 5 – 6 along with paragraphs 0028 – 0031 and 0037 – 0042 discloses how the memory is accessed by both a memory-mapped interface and a block interface.  This shows both the volatile and non-volatile memories in Post can be accessed by either interface.  There is no specific mention that only one interface can access a memory region in the claim.  
The Applicant argues on page 13 that Post fails to teach dynamically mapped virtual memory region.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The arguments fail to properly explain how the claim limitations are not taught by the prior art other than saying they do not.  There are no specific examples or explanation detailing how the prior art is different from the current claim limitations.  The rejections contain citations and explanations detailing how the prior art teaches the current claim limitations.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant argues on pages 13 – 15 that the combination of Post and Kim fail to teach the limitations of claims 2 – 3, 6 – 8, and 10 – 13 since Kim fails to cure the argued deficiencies of Post above.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments above regarding the Post reference by showing how Post teaches the current limitations of claims 1, 15, and 20.  The rejections of claims 2 – 3, 6 – 8, and 10 – 13 are maintained in view of the new interpretation of Post due to the amendments to the claims.
The Applicant argues on pages 15 - 16 that the combination of Post, Kim, and Nakata fail to teach the limitations of claims 4 - 5 since Nakata fails to cure the argued deficiencies of Post above.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments above regarding the Post reference by showing how Post teaches the current limitations of claims 1, 15, and 20.  The rejections of claims 4 - 5 are maintained in view of the new interpretation of Post due to the amendments to the claims.
The Applicant argues on pages 16 - 17 that the combination of Post, Kim, and Mitkar fail to teach the limitation of claim 9 since Mitkar fails to cure the argued deficiencies of Post above.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments above regarding the Post reference by showing how Post teaches the current limitations of claims 1, 15, and 20.  The rejections of claim 9 is maintained in view of the new interpretation of Post due to the amendments to the claims.
The Applicant argues on page 17 that the combination of Post, Kim, and Kelly fail to teach the limitations of claim 14 since Kelly fails to cure the argued deficiencies of Post above.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments above regarding the Post reference by showing how Post teaches the current limitations of claims 1, 15, and 20.  The rejections of claim 14 is maintained in view of the new interpretation of Post due to the amendments to the claims.
The Applicant argues on pages 17 - 18 that the combination of Post and Kim fail to teach the limitations of claim 17 since Kim fails to cure the argued deficiencies of Post above.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments above regarding the Post reference by showing how Post teaches the current limitations of claims 1, 15, and 20.  The rejections of claim 17 is maintained in view of the new interpretation of Post due to the amendments to the claims.
The Applicant argues on paged 17 – 18 that the combination of Post and Kim fail to teach the limitations of claim 17 since Kim fails to cure the argued deficiencies of Post above.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments above regarding the Post reference by showing how Post teaches the current limitations of claims 1, 15, and 20.  The rejections of claim 17 is maintained in view of the new interpretation of Post due to the amendments to the claims.
The Applicant argues on page 18 that the combination of Post, Kim, and Nakata fail to teach the limitations of claims 18 - 19 since Nakata fails to cure the argued deficiencies of Post above.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments above regarding the Post reference by showing how Post teaches the current limitations of claims 1, 15, and 20.  The rejections of claims 18 – 19 are maintained in view of the new interpretation of Post due to the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136